Case 7:16-cr-00786-NSR Document 280 Filed 07/10/20 Page 1 of 4
        Case 7:16-cr-00786-NSR Document 280 Filed 07/10/20 Page 2 of 4



  WHEREAS, to date, $149,408.00 of the Money Judgment against the Defendant

remains unpaid;

  WHEREAS, as a result of acts and omissions of the Defendant, the United States

has not been able to locate, obtain or collect assets traceable to the proceeds of the

Defendant’s offenses, despite the exercise of due diligence in investigating the assets

of the Defendant; and

  WHEREAS, the Government has identified the following specific asset in which

the Defendant has an ownership interest: Approximately $34,000 in United States

currency in the Defendant’s BOP account number 59577-198 (the “Substitute Asset”).

  NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED THAT:

  1.   All of the Defendant’s right, title and interest in the Substitute Asset is hereby

forfeited to the United States for disposition in accordance with the law, subject to

the provisions of 21 U.S.C. § 853 (n).

  2.   Upon entry of this Preliminary Order of Forfeiture as to Substitute Asset, the

United States Marshals Service (or its designee) is hereby authorized to take posses-

sion of the Substitute Asset and keep it in its secure custody and control.

  3.   Pursuant to 21 U.S.C. § 853(n)(1), Federal Rule of Criminal Proce-

dure 32.2(b)(6), and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions, the United States shall

publish for at least thirty (30) consecutive days on the official government internet

forfeiture site, www.forfeiture.gov, notice of this Preliminary Order of Forfeiture as to

Substitute Asset, and provide notice that any person, other than the Defendant in




                                           2
        Case 7:16-cr-00786-NSR Document 280 Filed 07/10/20 Page 3 of 4



this case, claiming an interest in the Substitute Asset must file a petition within sixty

(60) days from the first day of publication of the notice on this official government

internet site, or no later than thirty-five (35) days from the mailing of actual notice,

whichever is earlier.

  4.   This notice shall state that the petition shall be for a hearing to adjudicate the

validity of the petitioner’s alleged interest in the Substitute Asset, shall be signed by

the petitioner under penalty of perjury, and shall set forth the nature and extent of

the petitioner’s right, title or interest in the Substitute Asset and any additional facts

supporting the petitioner’s claim and the relief sought, pursuant to 21 U.S.C.

§ 853(n).

  5.   Pursuant to Federal Rule of Criminal Procedure 32.2(b)(6)(A), the Government

shall send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

  6.   Upon adjudication of all third-party interests, this Court will enter a Final Or-

der of Forfeiture with respect to the Substitute Asset pursuant to 21 U.S.C. § 853(n)

and Federal Rule of Criminal Procedure 32.2(c)(2), in which all third-party interests

will be addressed. All Substitute Assets forfeited to the United States under a Final

Order of Forfeiture shall be applied towards satisfaction of the Money Judgment.

  7.   The Court shall retain jurisdiction to enforce this Preliminary Order of Forfei-

ture as to Substitute Asset, and to amend it as necessary, pursuant to Federal Rule

of Criminal Procedure 32.2(e).




                                            3
Case 7:16-cr-00786-NSR Document 280 Filed 07/10/20 Page 4 of 4
